DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
 	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
 	Applicant’s election without traverse of Species I, claims 1-17 in the reply filed on 10/21/2021 is acknowledged.
Priority
 	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
 The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/566,872, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application (16/566, 872) does not provide support for at least ¶¶ 0099-0101 and Fig. 9B-9C.   Accordingly, claims 1-17 are not entitled to the benefit of the prior application.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “charge storage” must be shown and numbered or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. US Pub 2016/0352113 (hereinafter Zhao) in view of Wu (US Pub 2017/0008411).
 	Regarding claims 1 and 12, Zhao discloses a robot for charging a vehicle, comprising, 
 	wheels (fig. 3 and ¶ 0030) for the robot to enable the robot to automatically move (¶ 0022) to the vehicle to provide (see fig. 2 and 3) charge to a battery of the vehicle (¶ 0019); and 
 	an articulating arm of the robot (54; the arm members; see fig. 3 and 4), the articulating arm is configured for movement that enables the arm to automatically connect to a connector of the vehicle after the robot moves in position beside the vehicle (¶ 0057); 
 	wherein the robot is configured to communicate with cloud services (see fig. 1 and ¶ 0066; remote server 25) over a network (22), the cloud services provides access to a user account that enables a request for the robot to charge the battery of the vehicle (¶ 0066, 0070; billing purposes).
 	Zhao does not disclose the robot for charging a vehicle, comprising a charge storage associated with the robot.
 	However, Wu further discloses a battery charging apparatus includes a charging body, a robot arm, and feeding coupler in fig. 1.  The battery charging apparatus includes a receiving portion 13 and a protective door 40.  Therefore, the robotic arm can be retracted back to the receiving portion/charge storage as shown in fig. 4.

	Regarding claim 2, Zhao discloses wherein said cloud services provide for communication with the robot and a user using the user account (¶ 0066, 0068, 0070), the user account providing a user interface for selecting the request for the robot to charge the battery of the vehicle when located in area serviced by the robot (¶ 0069, 0070).
	Regarding claim 3, Zhao discloses wherein the robot uses sensors identifying a location of the vehicle and for positioning the arm to make connection with the connector of the vehicle (¶ 0055, 0056, 0061, 0062).
	Regarding claim 4, Zhao discloses wherein said cloud services receives charging level status of the battery of the vehicle while charge is being provided, the charging level status is accessible by the user account for access by a device (see fig. 10 and ¶ 0070).
	Regarding claim 5, Zhao discloses wherein said cloud services receives charging level status of the battery of the vehicle while charge is being provided, the robot is configured to remove the arm upon reaching a level of charge (¶ 0054, 0063, 0067).
Regarding claim 6, Zhao discloses wherein the robot is configured for charging other vehicles in an area of charging by moving to other vehicle locations where said vehicles are parked (¶ 0026, 0044, 0052).
	Regarding claim 7, Zhao discloses wherein said cloud services receives charging level status of the battery of the vehicle while charge is being provided, the robot is configured to remove the arm from the vehicle and then proceed to automatically move to provide charge to another vehicle having a reservation for charge (¶ 0052, 0063).
	Regarding claim 8, Zhao discloses wherein the robot is configured to communicate with the vehicle, such that vehicle is configured to pop open a charging door to enable the arm to automatically connect to a connector of the vehicle after the robot moves in position beside the vehicle (¶ 0062).
	Regarding claim 9, Zhao discloses wherein the wheels of the robot enable the robot to move independently and self-position in a charging location to enable movement to the vehicle or other vehicles to provide charge to batteries (¶ 0028-0030 and fig. 1 and 2).
	Regarding claim 10, Zhao discloses wherein the robot provides the charge to the battery of the vehicle, and the cloud services receives charge status from the robot, the charge status is used to estimated time until charge is complete or for when charged to a level ordered by the user vie the user account (¶ 0045, 0048, 0049, 0066).
	Regarding claim 11, Zhao discloses wherein the arm is an articulating arm or a connection arm, or an arm that bends (see fig. 3 and 4).
Regarding claim 13, Zhao discloses wherein the robot is configured to communicate with cloud services over a network (¶ 0022), the cloud services provides access to a user account that enables a request for the robot to charge the battery of the vehicle (¶ 0066, 0070; billing purposes).
	Regarding claim 14, Zhao discloses wherein the wheels of the robot enable the robot to move independently and self-position in a charging location to enable movement to the vehicle or to other vehicles to provide charge to batteries (¶ 0022, 0027, 0029).
	Regarding claim 15, Zhao discloses wherein the robot provides the charge to the battery of the vehicle, and the cloud services receives charge status from the robot, the charge status is used to estimated time until charge is complete or for when charged to a level ordered by the user vie the user account (¶ 0045, 0048, 0049, 0066).
	Regarding claim 16, Zhao discloses wherein said cloud services provide for communication with the robot and a user using the user account, the user account providing a user interface for selecting the request for the robot to charge the battery of the vehicle when located in area serviced by the robot (fig. 10 and ¶ 0069-0070).
	Regarding claim 17, Zhao discloses wherein the robot uses sensors identifying a location of the vehicle and for positioning the articulating arm to make connection with the connector of the vehicle (¶ 0055, 0056, 0061, 0062).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/10/2021